DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-17, 19, 20 in the reply filed on 03/08/2022 is acknowledged.


Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument in the Remarks with respect to the invoking 112(f) for generic placeholder “unit” in claims 7, 19, 20, the examiner asserts, based on the three prongs analysis for 112 (f), one or more claim limitations in this application although do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses generic placeholders that are connected with functional languages without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, such claim limitation(s) is/are: count unit in claim 7 coupled with functional language of count the number of times of occurrence of avalanche current that occurs in the avalanche photodiode, signal processing unit in claim 19 coupled with functional language of process a signal output from the photoelectric conversion device, distance information acquisition unit  coupled with functional language of acquire distance information on a distance to an object, from a parallax image based on signals from the photoelectric conversion device, and control unit in claim 20 coupled with functional language of control the moving body based on the distance information. These “units” as the generic placeholder in the claims fail to provide sufficiently definite meaning as the names for structures that are understood by persons of ordinary skill in the art to perform the correspondent functions, such as "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." Moreover, the generic placeholders are not preceded by any structural modifier, because “count”, “signal processing”, “distance information acquisition” and “control” are not structural modifiers, rather, the generic placeholders are set forth by the correspondent functions they perform.
In response to applicant’s argument in the Remarks with respect to the prior art rejection, Sakano in Figs.4 and [174]-[175] discloses a well 16 formed on a PMOS transistor area APMOS is the claimed charge holding portion, and it is well known in the semiconductor field that the PMOS stands for P-channel metal oxide semiconductor, see https://en.wikipedia.org/wiki/PMOS_logic, and the first conductivity type is N type; a N type semiconductor area 17 of APD is the claimed second semiconductor region, also it is well known in the semiconductor field that APD stands for avalanche photodiode, see https://en.wikipedia.org/wiki/Avalanche_photodiode. Further, Roy in Fig.4B, [51], [53], [66], teaches the charge collected in collection area is transferred to a storage/memory areas memi, then to a sense area SNi; because each of the storages/memories and layer 43 is doped with N conductivity type and coated with P conductivity type, when moving from N doped collection area, the charges has to transfer through P type coat layer, to another N type doped layer, until reach sense area SNi, for instance, N2 collection area 47 [Wingdings font/0xE0] P+ collection area coat 45 [Wingdings font/0xE0] N1 portion of separation layer 59 [Wingdings font/0xE0] P+ memi coat 45 [Wingdings font/0xE0] N3 memi well 51 [Wingdings font/0xE0] P+ memi coat 45 [Wingdings font/0xE0] N1 portion of separation layer 65[Wingdings font/0xE0] N+ SNi.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: count unit in claim 7, signal processing unit in claim 19, distance information acquisition unit and control unit in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a variety of circuits in [46] and hardware in [159].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110102620 A1 Sakano; Yorito et al. (hereafter Sakano), and further in view of US 20170192090 A1 Roy; Francois et al. (hereafter Roy).
Regarding claim 1, Sakano discloses A photoelectric conversion device (i.e.Fig.33) comprising: at least one charge holding portion including a first semiconductor region of a first conductivity type (Fig.4, [174], wherein well 16 formed on a PMOS transistor area APMOS is the charge holding portion, and the PMOS stands for P-channel metal oxide semiconductor, the first conductivity type is N type) and configured to hold signal charges based on incident light (i.e.[21]-[22], wherein the well 16 holds up signal charge converted from incident light); and an avalanche photodiode including a second semiconductor region of the first conductivity type (i.e.Fig.4A, [175], wherein the N type semiconductor area 17 of APD is the second semiconductor region, APD stands for avalanche photodiode).
Sakano fails to disclose the signal charges are transferred from the first semiconductor region to the second semiconductor region via a third semiconductor region of a second conductivity type that is different from the first conductivity type, a fourth semiconductor region of the first conductivity type, and a fifth semiconductor region of the second conductivity type in this order.
However, Roy teaches the signal charges are transferred from the first semiconductor region to the second semiconductor region via a third semiconductor region of a second conductivity type that is different from the first conductivity type, a fourth semiconductor region of the first conductivity type, and a fifth semiconductor region of the second conductivity type in this order (Fig.4B, [51], [53], [66], wherein the charge collected in collection area is transferred to a storage/memory areas memi, then to a sense area SNi; because each of the storages/memories and layer 43 is doped with N conductivity type and coated with P conductivity type, when moving from N doped collection area, the charges has to transfer through P type coat layer, to another N type doped layer, until reach sense area SNi, such as N2 collection area 47 [Wingdings font/0xE0] P+ collection area coat 45 [Wingdings font/0xE0] N1 portion of separation layer 59 [Wingdings font/0xE0] P+ memi coat 45 [Wingdings font/0xE0] N3 memi well 51 [Wingdings font/0xE0] P+ memi coat 45 [Wingdings font/0xE0] N1 portion of separation layer 65[Wingdings font/0xE0] N+ SNi.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photoelectric conversion device disclosed by Sakano to include the teaching in the same field of endeavor of Roy, in order to void narrowing the charge passage area, which might degrade the charge transfer, as identified by Roy.
Regarding claim 16, Sakano discloses The photoelectric conversion device according to claim 1 comprising a plurality of charge holding portions, wherein the signal charges held in each of the plurality of charge holding portions are transferred to the single avalanche photodiode (i.e.Figs.2A, 2B, [138], [142]).
Regarding claim 17, Sakano discloses The photoelectric conversion device according to claim 16 further comprising an isolation region arranged between the plurality of charge holding portions (i.e.Fig.4A, [143]).
Claims 2, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano, in view of Roy, and further in view of JP 2019009427 A KATSUYA.
Regarding claim 2, KATSUYA teaches The photoelectric conversion device according to claim 1, wherein in a period in which the signal charges are generated by photoelectric conversion, the avalanche photodiode is in an inactive state where no avalanche multiplication occurs (i.e. Page 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sakano, Roy and KATSUYA before him/her, to modify the trailer-identification system disclosed by Sakano to include the solutions in the same endeavor of Roy and KATSUYA, in order to void narrowing the charge passage area, which might degrade the charge transfer, as identified by Roy, and improve the sensitivity of the photodetecting element, as identified by KATSUYA.
Regarding claim 12, KATSUYA teaches The photoelectric conversion device according to claim 1, wherein in at least a part of a period in which the signal charges are transferred from the first semiconductor region to the second semiconductor region of the avalanche photodiode, the avalanche photodiode is in an active state where avalanche multiplication occurs (i.e. Pages 3, 10).
Regarding claim 13, KATSUYA teaches The photoelectric conversion device according to claim 1, wherein in at least a part of a period in which the signal charges are transferred from the first semiconductor region to the second semiconductor region of the avalanche photodiode, the avalanche photodiode is in an inactive state where no avalanche multiplication occurs (i.e. Pages 3, 10).
Regarding claim 14, Sakano discloses The photoelectric conversion device according to claim 13 further comprising an analog-to-digital conversion unit configured to convert a voltage based on the signal charges transferred to the avalanche photodiode into a digital value (i.e.[32], [375]).
Regarding claim 15, KATSUYA teaches The photoelectric conversion device according to claim 12, wherein the photoelectric conversion device is configured to output a first digital value based on the signal charges transferred when the avalanche photodiode is in an active state where avalanche multiplication occurs and a second digital value based on the signal charges transferred when the avalanche photodiode is in an inactive state where no avalanche multiplication occurs (i.e. Pages 16-17).
Claims 3-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano, in view of Roy,  and further in view of US 20150264283 A1 Kobayashi; Masahiro et al. (hereafter Kobayashi ).
Regarding claim 3, Kobayashi teaches The photoelectric conversion device according to claim 1, wherein the fourth semiconductor region generates the signal charges by photoelectrically converting incident light entering the fourth semiconductor region (i.e.Fig.3, [41]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sakano, Roy and Kobayashi before him/her, to modify the trailer-identification system disclosed by Sakano to include the solutions in the same endeavor of Roy and Kobayashi, in order to void narrowing the charge passage area, which might degrade the charge transfer, as identified by Roy, and reduce a dark current noise which is generated in a charge holding portion, as identified by Kobayashi.
Regarding claim 4, Roy teaches The photoelectric conversion device according to claim 3, wherein the signal charges generated in the fourth semiconductor region are transferred from the fourth semiconductor region to the first semiconductor region via the third semiconductor region (i.e.[64], [66]).
Regarding claim 5, Kobayashi teaches The photoelectric conversion device according to claim 1 further comprising a sixth semiconductor region configured to generate the signal charges by photoelectrically converting incident light (i.e.Fig.3, [89]).
Regarding claim 6, Roy teaches The photoelectric conversion device according to claim 5 further comprising a transfer gate configured to transfer the signal charges generated in the sixth semiconductor region to the first semiconductor region (i.e.Fig.4B, [42]).
Regarding claim 19, Kobayashi teaches A photoelectric conversion system comprising: the photoelectric conversion device according to claim 1; and a signal processing unit configured to process a signal output from the photoelectric conversion device (i.e.[55]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano, in view of Roy,  and further in view of US 20160373676 A1  Zhang; Bowei et al. (hereafter Zheng).
Regarding claim 7, Zheng teaches The photoelectric conversion device according to claim 1 further comprising a count unit configured to count the number of times of occurrence of avalanche current that occurs in the avalanche photodiode (i.e.[01]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sakano, Roy and Zhang before him/her, to modify the trailer-identification system disclosed by Sakano to include the solutions in the same endeavor of Roy and Zhang, in order to void narrowing the charge passage area, which might degrade the charge transfer, as identified by Roy, and enable determination of the arrival time of the single photon with an accuracy of about 10-100 picoseconds, as identified by Zhang.
Claims 8-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano, in view of Roy,  and further in view of US 20200219908 A1 MINARI; Hideki et al. (hereafter MINARI).
Regarding claim 8, MINARI teaches The photoelectric conversion device according to claim 1 further comprising a first electrode configured to control a potential of the first semiconductor region (i.e.Fig.41, [223]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sakano, Roy and MINARI before him/her, to modify the trailer-identification system disclosed by Sakano to include the solutions in the same endeavor of Roy and MINARI, in order to void narrowing the charge passage area, which might degrade the charge transfer, as identified by Roy, and provide a photoelectric conversion device and an imaging device that make it possible to restrain migration of signal charges between adjacent pixels, while reducing dark currents, as identified by MINARI.
Regarding claim 9, Sakano discloses The photoelectric conversion device according to claim 8 further comprising an insulating layer arranged between the first semiconductor region and the first electrode (i.e.[145]).
Regarding claim 10, MINARI teaches The photoelectric conversion device according to claim 8 further comprising a second electrode configured to control a potential of the third semiconductor region and the fifth semiconductor region (i.e.[08], [215]).
Regarding claim 11, MINARI teaches The photoelectric conversion device according to claim 10, wherein transfer of the signal charges from the first semiconductor region to the second semiconductor region occurs in response to a change in potentials of the first electrode and the second electrode (i.e.[110], [128]).
Regarding claim 20, MINARI teaches A moving body comprising: the photoelectric conversion device according to claim 1; a distance information acquisition unit configured to acquire distance information on a distance to an object, from a parallax image based on signals from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information (i.e.[298], [310]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487